1

2

3

4

5

6

7

8                       UNITED STATES DISTRICT COURT

9                       EASTERN DISTRICT OF CALIFORNIA

10

11   NICHOLAS FROST and KATHRYN        No.   2:17-CV-02428-TLN-DB
     FROST,
12
                  Plaintiffs,
13                                     ORDER
          v.
14
     WELLS FARGO BANK, N.A.,
15
                  Defendant.
16

17
         Each of the parties in the above-captioned case has filed a
18
     “Consent to Proceed Before a United States Magistrate.” See 28
19
     U.S.C. § 636(c).   According to E.D. Cal. R. 305, both the
20
     district court judge assigned to the case and the magistrate
21
     judge must approve the reference to the magistrate judge.
22
         The undersigned has reviewed the file herein and recommends
23
     that the above-captioned case be assigned and referred to the
24
     magistrate judge for all further proceedings and entry of final
25
     judgment.
26
         IT IS HEREBY ORDERED that the Clerk of the Court reassign
27
     this case to the Honorable Deborah Barnes, Magistrate Judge.    The
28
                                       1
 1   parties shall take note that all documents hereafter filed with

 2   the Clerk of the Court shall bear case number 2:17-cv-02428-DB.

 3   All currently scheduled dates presently set before Judge Nunley

 4   are hereby VACATED.

 5           Dated: 3/21/2019

 6

 7

 8

 9

10

11
             Having also reviewed the file, I accept reference of this
12
     case for all further proceedings and entry of final judgment.
13
     Dated:       March 21, 2019
14

15

16

17

18

19

20
     DLB:6
21   DB/orders/orders.consent/frost2428.consent.ord

22

23

24

25

26
27

28
                                                      2
